Case 17-24615-GLT                   Doc 34         Filed 01/16/20 Entered 01/16/20 11:43:08                                          Desc Main
                                                   Document     Page 1 of 2




                                       UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF PENNSYLVANIA
                                             PITTSBURGH DIVISION

    IN RE: Elmer F. Mitchell                                                                                 CASE NO.: 17-24615-GLT
    Jessica K. Mitchell

                             TRANSFER OF CLAIM OTHER THAN FOR SECURITY

 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
 for security, of the claim referenced in this evidence and notice.

  New Residential Mortgage LLC                                                   Ditech Financial LLC
  Name of Transferee                                                             fka Green Tree Servicing LLC
                                                                                 Name of Transferor


  Name and Address where notices to transferee                                   Court Claim # (if known): 1-1
  should be sent:                                                                Amount of Claim: $46,704.63
                                                                                 Date Claim Filed: 11/24/2017
  New Residential Mortgage LLC
  P.O. Box 10826
  Greenville, SC 29603-0826

  Phone: 800-365-7107                                                            Phone: (888) 298-7785
  Last Four Digits of Acct #: 2635                                               Last Four Digits of Acct #: 2545


 Name and Address where transferee payments
 should be sent (if different from above):

 Phone: ______________________
 Last Four Digits of Acct #: ______


 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.


  By: /s/ Keith Labell                                                           Date: January 16, 2020
  Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 17-24615-GLT              Doc 34   Filed 01/16/20 Entered 01/16/20 11:43:08             Desc Main
                                        Document     Page 2 of 2




                                UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH DIVISION

   IN RE: Elmer F. Mitchell                                                   CASE NO.: 17-24615-GLT
   Jessica K. Mitchell

                                        CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 17, 2020, I electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system, and a true and correct copy has been served via United States

 Mail to the following parties:

 Elmer F. Mitchell
 133 Church Street
 Karns City, PA 16041

 Jessica K. Mitchell
 133 Church Street
 Karns City, PA 16041

 And via electronic mail to:

 Dai Rosenblum
 254 New Castle Road Suite B
 Butler, PA 16001-2529

 Ronda J. Winnecour
 Suite 3250, USX Tower
 600 Grant Street
 Pittsburgh, PA 15219

 U.S. Trustee
 Office of the United States Trustee
 Liberty Center.
 1001 Liberty Avenue, Suite 970
 Pittsburgh, PA 15222
                                                RAS CRANE LLC
                                                Authorized Agent for Secured Creditor
                                                10700 Abbott's Bridge Road, Suite 170
                                                Duluth, GA 30097
                                                Telephone: 470-321-7112
                                                Facsimile: 404-393-1425

                                                By: /s/ Shayden Shanaberger
                                                Email: sshanaberger@rascrane.com
